o f f i c e o f c h i e f c o u n se l department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date number release date conex-105271-11 uil the honorable charles e grassley ranking member committee on finance united_states senate washington dc dear senator grassley i am responding to your letter of date to secretary tom vilsack and secretary timothy geithner you inquired about the tax treatment of commissions paid to crop insurance agents under the new standard reinsurance agreement sra that the risk management agency rma of the department of agriculture administers mr william j murphy administrator of the rma has already responded on behalf of secretary vilsack the rma indicated that crop insurance agents may be required to repay some of their initial commissions if a readjustment occurs in a later year because of the new sra compensation limits such compensation arrangements are not unusual in many types of business transactions parties enter into compensation arrangements where the amount of a person’s compensation is readjusted in a subsequent year based on information that is not available until after the end of the year of the initial payment generally a payment for services such as a commission is income to the recipient at the time that he or she has dominion and control_over the payment a taxpayer on the cash_receipts_and_disbursements_method of accounting generally must include items of income in the year they are actually received sec_451 of the internal_revenue_code the code a taxpayer must report an item_of_income in the year received even if he or she may be required to repay the amount later 286_us_417 if a taxpayer reports income in the year received and has to repay some of it in a subsequent year due to a readjustment the taxpayer generally can deduct the amount repaid in the year of repayment under sec_162 of the code conex-105271-11 i hope this information is helpful if i can be of further assistance please contact me at -------------------- or ------------------ at -------------------- sincerely george j blaine associate chief_counsel income_tax and accounting
